                   Case 3:20-cv-05910-LB Document 69-1 Filed 09/24/20 Page 1 of 6




 1
   JEFFREY BOSSERT CLARK
 2 Acting Assistant Attorney General
   AUGUST FLENTJE
 3 Special Counsel to the Acting
   Assistant Attorney General
   ALEXANDER K. HAAS
 4 Branch Director
   DIANE KELLEHER
 5 Assistant Branch Director
   SERENA M. ORLOFF
 6 MICHAEL DREZNER
   STUART J. ROBINSON
 7 Trial Attorneys
   United States Department of Justice
 8 Civil Division, Federal Programs Branch
   Ben Franklin Station, P.O. Box No. 883
 9 Washington, DC 20044
10 Phone: (202) 305-0167
   Fax: (202) 616-8470
11 E-mail: serena.m.orloff@usdoj.gov
   Counsel for Defendants
12
                              IN THE UNITED STATES DISTRICT COURT
13
                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
14

15
      U.S. WECHAT USERS ALLIANCE, et al.,
16                                                              Case No. 3:20-cv-05910-LB
                                  Plaintiffs,
17                                                              DECLARATION OF SERENA
                   v.                                           M. ORLOFF IN SUPPORT
18                                                              OF DEFENDANTS’ MOTION
      DONALD J. TRUMP, President of the United                  TO SHORTEN TIME
19    States, and WILBUR ROSS, Secretary of
      Commerce,
20

21             Defendants.

22
              I, Serena M. Orloff, declare as follows:
23
              1.        I am a Trial Attorney in the United States Department of Justice, Civil Division, Federal
24
     Programs Branch. I am one of the counsel of record for Donald J. Trump, President of the United
25
     States, and Wilbur Ross, United States Secretary of Commerce, Defendants in the above-captioned case.
26
27

28 U.S. WeChat Users Alliance, et al. v. Trump, et al., Case No. 3:20-cv-05910-LB
     Declaration of Serena Orloff in Support of Defendants’ Motion to Shorten Time
                                                                1
                   Case 3:20-cv-05910-LB Document 69-1 Filed 09/24/20 Page 2 of 6




 1            2.       I submit this declaration in support of Defendants’ request to shorten time for briefing on

 2 Defendants’ motion to stay the Court’s preliminary injunction pending any appeal. There statements in

 3 this declaration are based on my personal knowledge.

 4            3.       On September 24, 2020, I conferred with Michael Bien, one of the counsel for Plaintiffs,

 5 both by telephone and email regarding Defendants’ request to shorten time on the motion to stay. Mr.
   Bien stated on the call that he opposed the request to shorten time but would respond to the motion to
 6
   stay within seven days. In a follow-up email, Mr. Bien stated that certain members of his team are
 7
   taking vacations and two others have expedited briefing ending tomorrow in another case, and suggested
 8
   that he understood the Government’s internal processes for authorizing appeal as simply “keep[ing] ‘all
 9
   options open’ for defendants.” Mr. Bien requested that I attach his email; I have complied, and I have
10
   also included the other messages in the thread for the sake of completeness.
11
           Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true and
12
   correct.
13

14                                                      /s/ Serena Orloff
                                                        SERENA M. ORLOFF
15

16

17

18

19

20

21

22

23

24

25

26
27

28 U.S. WeChat Users Alliance, et al. v. Trump, et al., Case No. 3:20-cv-05910-LB
     Declaration of Serena Orloff in Support of Defendants’ Motion to Shorten Time
                                                                2
                   Case 3:20-cv-05910-LB Document 69-1 Filed 09/24/20 Page 3 of 6


Orloff, Serena M (CIV)

From:                              Michael W. Bien <                    >
Sent:                              Thursday, September 24, 2020 6:26 PM
To:                                Orloff, Serena M (CIV)
Cc:                                Van Swearingen; Clay Zhu; Drezner, Michael L. (CIV); Robinson, Stuart J. (CIV); Angus Ni;
                                   Thomas Burke; David Gossett (                         ); Powell, Amy (CIV)
Subject:                           Re: U.S. WeChat Users Alliance v. Trump. [IWOV-DMS.FID71398]


Please just attach my email.

Sent from my iPhone



        On Sep 24, 2020, at 4:11 PM, Orloff, Serena M (CIV)                                       > wrote:


        Michael,

        I am certain I never said anything about keeping “all options open” for the government. I will
        convey your position in my declaration, but it will not be in the words below because I disagree
        with its accuracy.

        Serena


        From: Michael W. Bien
        Sent: Thursday, September 24, 2020 6:07 PM
        To: Orloff, Serena M (CIV) <                        >
        Cc: Van Swearingen                            >; Clay Zhu <                    >; Drezner, Michael L.
        (CIV)                               Robinson, Stuart J. (CIV) <                        >; Angus Ni
                              >; Thomas Burke <                               David Gossett
        (                                                     Powell, Amy (CIV)
        Subject: RE: U.S. WeChat Users Alliance v. Trump. [IWOV-DMS.FID71398]

        Serena

        Please include in your declaration this email concerning plaintiffs’ position on defendants’ request for an
        expedited briefing on the Motion for Stay:

        Plaintiffs are extremely short-staffed and three of our team are on vacation and two others have an
        expedited briefing tomorrow in another case: Coleman v Newsom, ED California. We are willing to
        expedite the briefing so long as we are given 7 days to file our opposition. Monday is Yom Kippur. We
        are willing to file our opposition on Thursday, October 1. We especially need 7 days in light of the
        holiday and Defendants’ statement that they would filing additional evidence in support of the
        motion. You did not bargain at all on the briefing schedule. You stated that Defendants want the Court
        to decide the motion by October 1. I told you that we could not stipulate to when the Court would
        decide a motion—only on a request for expedited briefing.


                                                              1
            Case 3:20-cv-05910-LB Document 69-1 Filed 09/24/20 Page 4 of 6

You stated that Defendants had not yet even reached a decision to file an appeal and did not provide
any reason for the emergency briefing other than the need to keep “all options open” for defendants.

Thanks.


Michael Bien

ROSEN BIEN GALVAN & GRUNFELD LLP
101 Mission St. Sixth Floor
San Francisco, CA 94105
(415) 433-6830 (telephone)
(415) 433-7104 (fax)
mbien@rbgg.com
www.rbgg.com



CONFIDENTIALITY NOTICE The information contained in this e-mail message may be privileged,
confidential and protected from disclosure. If you are not the intended recipient, any dissemination,
distribution or copying is strictly prohibited. If you think that you have received this e-mail message in
error, please e-mail the sender at rbgg@rbgg.com.

IRS CIRCULAR 230 NOTICE: As required by United States Treasury Regulations, you should be aware that
this communication is not intended by the sender to be used, and it cannot be used, for the purpose of
avoiding penalties under United States federal tax laws.




From: Orloff, Serena M (CIV) <                                    >
Sent: Thursday, September 24, 2020 2:29 PM
To: Michael W. Bien <                   >
Cc: Van Swearingen <                            Clay Zhu <                 com>; Drezner, Michael L.
(CIV) <                             >; Robinson, Stuart J. (CIV) <                            Angus
Ni                        ; Thomas Burke <                           >; David Gossett
(                                                    Powell, Amy (CIV)                        >
Subject: Re: U.S. WeChat Users Alliance v. Trump. No. 20-5910 [IWOV-DMS.FID71398]

Thanks! I will try you now.

Serena

Sent from my iPhone


          On Sep 24, 2020, at 5:12 PM, Michael W. Bien <                     > wrote:


          Serena



                                                      2
  Case 3:20-cv-05910-LB Document 69-1 Filed 09/24/20 Page 5 of 6

I called you at 1:58 pm and went to voice mail. You can call me on my cell:
      .

Michael

From: Orloff, Serena M (CIV) <                                   >
Sent: Thursday, September 24, 2020 10:24 AM
To: Michael W. Bien <                   >
Cc: Van Swearingen <                          >; Clay Zhu <                       >;
Drezner, Michael L. (CIV) <                                 Robinson, Stuart J. (CIV)
<                              >; Angus Ni <                     >; Thomas Burke
                               David Gossett
                            Powell, Amy (CIV) <
Subject: Re: U.S. WeChat Users Alliance v. Trump. No. 20-5910 [IWOV-DMS.FID71398]

Thank you.

Serena

Sent from my iPhone




          On Sep 24, 2020, at 1:18 PM, Michael W. Bien <                  >
          wrote:


          I will call you

          Get Outlook for iOS

          From: Orloff, Serena M (CIV) <                                  >
          Sent: Thursday, September 24, 2020 11:13:14 AM
          To: Michael W. Bien <                      Van Swearingen
          <                          >; Clay Zhu <                   >
          Cc: Drezner, Michael L. (CIV) <                              Robinson,
          Stuart J. (CIV) <                            >; 'Angus Ni'
          <                 com>; Thomas Burke <                            >;
          'David Gossett (
          Powell, Amy (CIV) <                       v>
          Subject: RE: U.S. WeChat Users Alliance v. Trump. No. 20-5910 [IWOV-
          DMS.FID71398]

          Michael,

          When your team responds, would you do so by telephone? I want
          to make sure we comply with the local rules. I can be reached at


          Thank you,
          Serena
                                            3
Case 3:20-cv-05910-LB Document 69-1 Filed 09/24/20 Page 6 of 6



    From: Michael W. Bien <                    >
    Sent: Thursday, September 24, 2020 12:29 PM
    To: Orloff, Serena M (CIV) <                         >; Van Swearingen
    <                          >; Clay Zhu <                     >
    Cc: Drezner, Michael L. (CIV) <                           >; Robinson,
    Stuart J. (CIV) <                          ; 'Angus Ni'
    <                        Thomas Burke <                             >;
    'David Gossett (
    Powell, Amy (CIV) <                            >
    Subject: Re: U.S. WeChat Users Alliance v. Trump. No. 20-5910 [IWOV-
    DMS.FID71398]

    Serena

    I am in a Court Hearing. We will respond by 2 pm Pacific.

    Michael Bien

    Get Outlook for iOS

    From: Orloff, Serena M (CIV) <
    Sent: Thursday, September 24, 2020 9:42:53 AM
    To: Van Swearingen <                         m>; Clay Zhu
    <                     >; Michael W. Bien <                  >
    Cc: Drezner, Michael L. (CIV) <                            >; Robinson,
    Stuart J. (CIV) <                            >; 'Angus Ni'
    <                        Thomas Burke <                           >;
    'David Gossett (
    Powell, Amy (CIV)
    Subject: RE: U.S. WeChat Users Alliance v. Trump. No. 20-5910 [IWOV-
    DMS.FID71398]

    Colleagues,

    The government intends to file a motion to stay Judge Beeler’s
    preliminary injunction pending any appeal. We also plan to file a
    motion to shorten time, requesting a ruling from Judge Beeler
    within seven days. Would you let us know Plaintiffs’ position on
    both motions?

    Thank you,
    Serena




                                       4
